Fletcher, Justice.
This case involves a wrongful death action against Hall County that arose from an accident in 1987. The complaint was filed in 1988 and, in May of 1991, Hall County filed a motion to dismiss the action based upon the 1991 amendment to Art. I, Sec. II, Par. IX of the Constitution of Georgia. The trial court granted the motion to dismiss, ruling that the 1991 amendment was to be applied retroactively and, therefore, Hall County was immune from civil liability despite the existence of a policy of liability insurance coverage for the county. The trial court also entered judgment in favor of Hall County.
This case is controlled by Donaldson v. Dept. of Transp., 262 Ga. 49 (414 SE2d 638) (1992) which held, in part, that the amendment at issue is not to be retroactively applied. Accordingly, we reverse the decision of the trial court.
*73Decided March 19, 1992.
Finch, McCranie, Brown & Thrash, Thomas W. Thrash, Jr., for appellants.
Carey, Deal, Jarrard & Walker, J. Nathan Deal, Mary R. Carden, Forrester & Brim, Weymon H. Forrester, Blasingame, Burch, Garrard & Bryant, E. Davison Burch, for appellees.

Judgment reversed.


All the Justices concur; Sears-Collins, J., not participating.